Potter, J.
Plaintiff filed suit for divorce against defendant wbo filed an answer and a cross bill asking separate maintenance. Tbe case was tried before tbe court and decree granted plaintiff. Defendant appeals.
No children and no property are involved. Plaintiff bad been married and divorced prior to tbe marriage bere involved. Defendant bad been twice married before tbe venture bere in controversy.' A review of tbe salacious testimony would be of no value, but from a review thereof we are satisfied tbe trial court arrived at a correct conclusion, and its decree is affirmed, with costs.
Btjtzel, C. J., and Wiest, Bushnell, Sharpe, Chandler, North, and McAllister, JJ., concurred.